Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communication received 8/7/2020. Claims 1-11 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/2/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a hierarchy level detection unit configured to detect a number of hierarchy levels ...; a failure location specifying unit configured to specify a hierarchy level of a failure location ...; and a determination unit configured to determine that the failure is present in a network core in claims 1-4.
The hierarchy level detection unit is configured to transmit the request ... and specifies a value ... in claim 2, additionally.
A failure detection unit configured to start a time ..., in claim 3, additionally.
The determination unit determines that the failure is present ..., is configured to transmit the request ..., checks communication ...


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows the claimed units are described in Fig. 2, para. [0030]-[0037] (PGPub of application), the actions performed by the units are described in flowcharts in Fig.3-4.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-11 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a recording medium storing a program, executed in a computer. The claimed recording medium is disclosed in the specifications in an exemplary way and does not explicitly exclude signals. Therefore, the broadest reasonable interpretation of the recording medium include signals. In order to be statutory, the examiner recommends amending the claim to explicitly exclude signals, by amending the claims for instance to recite “a non-transitory recording medium ...”

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US  9559985 to Ye et al., hereinafter Ye, in view of publication titled “An experimental Investigation of Hyperbolic Routing with a Smart Forwarding Plane in NDN”, by Lehman et al., 2016, IEEE, 10 pages, hereinafter Lehman. Murakami is cited in IDS dated 10/27/2020.
Regarding claim 1, Ye discloses 
A failure detection apparatus operable to detect a failure in a counterpart company network, the failure detection apparatus comprising: a hierarchy level detection unit configured to detect a number of hierarchy levels indicating a depth of hierarchy levels of the counterpart company network by transmitting a request to the counterpart company network  (col.10:8-37 application detects network topology including routing nodes, number of links to destination); a failure location specifying unit configured to specify a hierarchy level of a failure location in the counterpart company network by transmitting the request to the counterpart company network in a case where the failure in the counterpart company network has been detected (col.10:52-67: detect link failure); and a determination unit configured to determine that the failure is present in a network core apparatus of the counterpart company network in a case where the hierarchy level of the failure location is a hierarchy level at a depth less than the number of hierarchy levels of the counterpart company network (col.10:52-67 Fig. 1: failure of a node /link e.g B1 within the WAN, in a case where the route is A1-B1-C1, note the location of failure (node 2) at a depth less than the number of hierarchy levels (3)).  

Ye does not explicitly teach  transmitting a request including a maximum number of transfers ... In an analogous art, Lehman discloses specifying an upper limit on the number of next hops, called Multi-path factor (p.3, 2nd para. on right, see p.6, Hyperbolic Routing: evaluate HR using a multi-path factor of 2, 3, 4, and all possible next hops per prefix). Therefore Lehman discloses transmitting a request including a maximum number of transfers. It would have been obvious to a skilled artisan before the instant application was effectively filed to specify the maximum number of transfers as taught by Lehman because it would be more time efficient and would maintain a reasonable size of the cache (Lehman, p.3, 2nd paragraph on right).
Regarding claims 5 and 8, the claims recite substantially the same content as claim 2 and are rejected using the rationales for rejecting claim 2.
Regarding claim 4, Ye in view of Lehman discloses the failure detection apparatus according to claim 1 wherein in a case where the determination unit determines that the failure is present in the network core apparatus of the counterpart company network, the determination unit is configured to transmit  the request to a different interface server that differs from a currently used interface server of the counterpart company network, check communication of the counterpart company network on a path passing through the different interface server, and switch to the different interface server (Ye col.15:24:Ye suggests the switching/redirecting in case failure is detected, by setting up various tunnels between source and destination and rebalance traffic).  
Claim 11 recites substantially the same content as claim 4 and is rejected by the rationales used to reject claim 4.


Claims 2, 6 and 9 are rejected under 35 USC 103 as being unpatentable over Ye and Lehman, in view of publication titled “Improved Algorithms for Network Topology Discovery”, by Donnet et al., p. 149-162, 6th International Workshop, PAM 2005, Boston, USA, hereinafter Donnet.
Regarding claim 2, Ye in view of Lehman discloses the failure detection apparatus according to claim 1, but does not teach the rest of the claim. In an analogous art, Donnet discloses an improved algorithm for topology discovery (Abstract). Donnet teaches the hierarchy level detection unit is configured to transmit  the request to the counterpart company network with the maximum number of transfers starting from 0 and increasing by 1 each time, and specify  a value obtained by adding 1 to the maximum number of transfers based on a success response being received from the counterpart company network as the number of hierarchy levels indicating the depth of the hierarchy levels of the counterpart company network (p/151: A monitor that implements Doubletree starts probing for a destination at some number of hops h from itself. It will probe forwards at h + 1, h + 2, etc., adding to the global stop set at each hop, until it encounters either the destination or a member of the global stop set. It will then probe backwards at h − 1, h − 2, etc., adding to both the local and global stop sets at each hop, until it either has reached a distance of one hop or it encounters a member of the local stop set. It then proceeds to probe for the next destination. When it has completed probing for all destinations, the global stop set is communicated to the next monitor).  It would have been obvious to a skilled artisan before the instant application was effectively filed to probe the next node by incrementing by 1 the multi-path factor of Ye/Lehman because it would allow to pinpoint a node or link that has failed, “thus allowing to revert back to a better performing path after recovery from a failure” (p.5, Lehman).
Regarding claims 6 and 9, the claims recite substantially the same content as claim 2 and are rejected using the rationales for rejecting claim 2.

Claims 3, 7 and 10 are rejected under 35 USC 103 as being unpatentable over Ye and Lehman, in view of publication titled “Performance Analysis for SIP Based VoIP Services over Airborne Tactical Networks”, by Le et al., 2010, IEEE, 8 pages, hereinafter Le.
Regarding claim 3, Ye in view of Lehman discloses the failure detection apparatus according to claim 1 further comprising: a failure detection unit configured to start a timer in a case where an request is transmitted to the counterpart company network, and detect the failure in the counterpart company network in a case where the timer times out without reception of a provisional response with respect to the request Lehman p.6 Loss rate at a node: ping timeouts, timeout are calculated from a set timer, as known in the art).  
Ye in view of Lehman while teaching VOIP calls, does not explicitly teach an INVITE request. Le in an analogous art, discloses sending a SIP INVITE message to setup a call, retransmitting the request as long there is no timeout (p.3-4, last paragraph in p. 3  to first paragraph in p.4). It would have been obvious to a skilled artisan before the instant application was effectively filed to send the request using an INVITE message because it is well-known signaling message to setup communication with another party, and is easy to use.
Regarding claims 7 and 10, the claims recite substantially the same content as claim 3 and are rejected using the rationales for rejecting claim 3.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        6/28/2022